Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered March 22, 2006, convicting him of aggravated sexual abuse in the third degree, upon a nonjury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
As a threshold matter, the defendant’s challenge to the legal *758sufficiency of the evidence supporting his conviction is unpre-served for appellate review (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]; People v Gordon, 47 AD3d 833, 833-834 [2008]; People v Colon, 43 AD3d 951 [2007]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]; People v Hayes, 47 AD3d 835 [2008]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Burgos, 18 AD3d 667 [2005]; People v Smith, 303 AD2d 426 [2003]; People v Best, 294 AD2d 512 [2002]). Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the opportunity of the trier of fact to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Rivera, J.P, Santucci, Garni and Dickerson, JJ., concur.